This is a petition for a writ of mandate to compel the settlement of a transcript under section 953a of the Code of Civil Procedure.
The failure of respondent to certify the transcript in this case is based upon the proposition that the notice to prepare a record under the provisions of section 953a of the Code of Civil Procedure was given after judgment and before the decision of the trial court upon the motion for a new trial. The statute in that regard provides that the "said notice must be filed within ten days after notice of entry of the judgment, order or decree, or if the proceedings on motion for a new trial be pending within ten days after notice of decision denying said motion, or of other termination thereof." [1] We think the proper interpretation of the section permits the filing of the notice at any time after notice of the entry of the judgment, and before the expiration of ten days "after notice of decision" on motion for a new trial. The notice was given during that period and was sufficient. The respondent should have certified to the transcript.
Let a peremptory writ issue. *Page 184